Citation Nr: 1112889	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-28 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 15, 2009.

2.  Evaluation of PTSD, currently rated as 70 percent disabling.

3.  Entitlement to service connection for a skin rash and dermatomyositis, to include as secondary herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In a November 2010 decision of the Board, these matters were remanded for additional development.


FINDINGS OF FACT

1.  In a written statement of March 2011, the appellant indicated that he was withdrawing his appeals for evaluations of PTSD.

2.  In a written statement of March 2011, the appellant indicated that he was withdrawing his appeals from a denial of entitlement to service connection for a skin rash and dermatomyositis, to include as secondary herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a evaluations of PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for skin rash and dermatomyositis, to include as secondary herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal must be withdrawn either in writing or on the record at a hearing by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  

In a written statement of March 2011, the Veteran withdrew his appeals regarding evaluations of PTSD and entitlement to service connection for a skin rash and dermatomyositis, to include as secondary herbicide exposure.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.


ORDER

The appeal for evaluations of PTSD is dismissed.

The appeal for entitlement to service connection for skin rash and dermatomyositis, to include as secondary herbicide exposure is dismissed.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


